NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0201n.06

                                        Case No. 20-1958

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                   FILED
                                                                              Apr 20, 2021
                                                    )                    DEBORAH S. HUNT, Clerk
MICHAEL NIEWOLAK,
                                                    )
       Plaintiff-Appellee,                          )
                                                    )       ON APPEAL FROM THE UNITED
v.                                                  )       STATES DISTRICT COURT FOR
                                                    )       THE EASTERN DISTRICT OF
CITY OF HIGHLAND PARK, MICHIGAN;                    )       MICHIGAN
SERGEANT KEATH BARTYNSKI,                           )
       Defendants,                                  )
                                                    )
SERGEANT HEATHER HOLCOMB;                           )
LIEUTENTANT EDWARDS,                                )
       Defendants-Appellants.                       )
                                                    )


       BEFORE: DAUGHTREY, MOORE, and THAPAR, Circuit Judges.

       PER CURIAM. Michael Niewolak sued three police officers and the City of Highland

Park. He alleged various violations of federal and state law stemming from his 2017 arrest. Two

of the officers believed they were entitled to qualified immunity and moved for judgment on the

pleadings. See Fed. R. Civ. P. 12(c). Qualified immunity shields officers from suit unless they

violated a right that was clearly established when they acted. District of Columbia v. Wesby, 138 S.

Ct. 577, 589 (2018). The district court denied the officers’ motion. It held that the complaint

sufficiently alleged two violations of clearly established constitutional rights under the Fourth

Amendment: (1) the right not to be arrested without probable cause, and (2) the right to be free
Case No. 20-1958, Niewolak v. City of Highland Park, et al.


from excessive force when being detained in handcuffs. We agree with the district court and

affirm.

          We have appellate jurisdiction to review interlocutory orders denying qualified immunity

pursuant to Mitchell v. Forsyth, 472 U.S. 511, 530 (1985). As we have frequently observed, “A

denial of a claim of qualified immunity is immediately appealable only if the appeal is premised

not on a factual dispute, but rather on ‘neat abstract issues of law.’” Anders v. Cuevas, 984 F.3d

1166, 1175 (6th Cir. 2021) (quoting Phillips v. Roane Cnty., 534 F.3d 531, 538 (6th Cir. 2008),

and Johnson v. Jones, 515 U.S. 304, 317 (1995)).

          Because this case reaches us on a motion for judgment on the pleadings, we construe the

complaint in the light most favorable to the plaintiff and accept all of its allegations as true.

Grindstaff v. Green, 133 F.3d 416, 421 (6th Cir. 1998). The complaint alleges that Michael

Niewolak was at work when three officers pulled up and arrested him, even though they knew he

had not committed a crime. The first officer to arrive tackled Niewolak and handcuffed him. The

other two officers (appellants Holcomb and Edwards) also participated in the arrest. Niewolak

told all three officers that the handcuffs were too tight and were causing him severe pain. But the

officers did not loosen the cuffs. Niewolak was injured as a result. The government later dropped

all charges against him.

          Niewolak then filed this suit. Relevant to this appeal, Niewolak contends that officers

Holcomb and Edwards violated his Fourth Amendment rights by seizing him without probable

cause and by using excessive force when detaining him. See 42 U.S.C. § 1983. Under Sixth

Circuit precedent, both of Niewolak’s allegations are enough to survive the officers’ motion. We

have held that “the constitutional right to freedom from arrest in the absence of probable cause is

clearly established within our circuit.” Courtright v. City of Battle Creek, 839 F.3d 513, 520 (6th



                                                -2-
Case No. 20-1958, Niewolak v. City of Highland Park, et al.


Cir. 2016) (cleaned up). And we have also held that “excessively forceful or unduly tight

handcuffing is a constitutional violation under the Fourth Amendment and that freedom from

excessively forceful or unduly tight handcuffing is a clearly established right for purposes of

qualified immunity.” Id. at 518–19 (cleaned up); see also McGrew v. Duncan, 937 F.3d 664, 668

(6th Cir. 2019) (A plaintiff “must prove that she complained about the tightness of the handcuffs,

the officers ignored her complaint, and the handcuffs caused a physical injury.”). Niewolak’s

allegations fit neatly within our prior holdings. Thus, he has plausibly alleged a violation of his

clearly established constitutional rights.

       Officers Holcomb and Edwards argue that the complaint lacked sufficient detail to state a

claim. Why? Because one might be able to draw contrary inferences from the complaint (some

of which could suggest no constitutional violation). But at this stage of the proceedings, we must

construe all facts in the light most favorable to the plaintiff. Grindstaff, 133 F.3d at 421. And we

lack jurisdiction to resolve disputes of material fact. DiLuzio v. Vill. of Yorkville, 796 F.3d 604,

609–13 (6th Cir. 2015).


       Niewolak’s allegations are comparable to those we have held sufficient in other cases.

Thus, we affirm.




                                               -3-